DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 6-10, 12, and 14-19 are pending. Claims 2, 4, 5, 11, and 13 have been canceled.
The foreign priority application No. 10-2018-0159533 filed in the Republic of Korea on December 11, 2018 has been received and it is acknowledged.
The examiner would like to make of record that the term “fibrous” is interpreted as “containing, consisting of, or resembling fiber” (see the attached “Fibrous-definition, meaning” from the Merriam-Webster online dictionary).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 12, 14-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the active layer".  There is insufficient antecedent basis for this limitation in the claim.
Claims 12, 14-17, and 19 are rejected as being dependent on the rejected claim 10.
For the examination on the merits it is considered that claim 10 recites : ”wherein each of the positive electrode and the negative electrode comprises an electrode current collector, a fibrous adhesive layer, and an active material layer positioned between the electrode current collector and the fibrous adhesive layer”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 1020160032965, with attached machine translation).
With regard to claim 1, Lee et al. teach a separator comprising a porous polymer film substrate (10) and an organic binder polymer layer (20) on at least one outermost surface of the separator, wherein fiber is distributed on the organic binder polymer layer (20) (abstract, first paragraph under “Problem Solving Means” on page 3 of the attached translation).
The porous polymer film substrate (10) is equivalent to the “separator substrate” in claim 1.
Lee et al. further teach that the fiber may be polyacrylic fiber or polyvinyl alcohol-based fiber (first paragraph under “Problem Solving Means” on page 3 of the attached translation), and the diameter of the fiber is more than 0 and less than 3m (3,000 nm) (first paragraph on page 4 of the attached translation). This range includes the range of 100-900 nm in claim 1.
The organic binder polymer layer (20) acts as an electrode adhesive layer (second paragraph on page 6 of the attached translation).
A layer containing fibers is a fibrous layer. Therefore, the organic binder polymer layer (20) including fiber of Lee et al. is equivalent to the “fibrous adhesive layer formed on one surface of the separator substrate” in claim 1.
Lee et al. further teach that a porous coating layer (30) comprising a mixture of inorganic particles and a binder polymer is placed between the porous polymer substrate (10) and the organic binder polymer layer (20) (ninth paragraph on page 5 of the translation). The inorganic particles may be TiO2, Al2O3 (seventh full paragraph on page 6 of the original document), which are defined as “ceramic particles” on page 12, lines 6-7 of the specification of the instant application.
A layer including ceramic particles is a ceramic layer, as defined on page 10, lines 7-9 of the specification of the instant application.
Therefore, a porous coating layer (30) comprising TiO2 or Al2O3 particles is equivalent to the “ceramic coating layer positioned between the separator substrate and the fibrous adhesive layer” in claim 1.
Lee et al. do not specifically teach the separator in claim 1.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the separator in claim 1, because Lee et al. teach the components of the layers forming the separator, and the provides examples for each component.
Lee et al. further teach an electrochemical device comprising a separator interposed between a positive electrode and a negative electrode, wherein the electrochemical device may be a lithium ion secondary battery (third and fourth full paragraphs on page 7 of the attached translation).
With regard to claim 3, Lee et al. teach that the organic binder polymer layer has a thickness of 0.1-10m (first paragraph on page 5 of the attached translation). This range includes the claimed range.
	
Claims 6, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 1020160032965, with attached machine translation) as applied to claim 1 above, and further in view of Iwai et al. (US 2015/0318528).
With regard to claims 6 and 7, Lee et al. teach a lithium ion secondary battery equivalent to the lithium secondary battery of claim 1 (see paragraph 9 above), but fail to teach that the organic binder polymer layer (20) comprises ceramic particles.
Iwai et al. teach a non-aqueous secondary battery separator including a microporous membrane and an adhesive porous layer provided on one or both surfaces of the microporous membrane and containing fibrillary fiber (abstract, par.0015, and par.0049). The adhesive porous layer may further comprise a filler, such as alumina (Al2O3). By including a filler it is possible to improve slipping properties and heat resistance of the separator (par.0030-0031).
Therefore, it would have been obvious to one of ordinary skill in the art before of the filing date of the claimed invention to include a filler such as alumina (Al2O3) in addition to the fibers the organic binder polymer (20) of Lee et al., in order to improve the slipping properties and the heat resistance of the separator.
Alumina (Al2O3) meets the limitations of claim 6 for “ceramic particles” and the limitations of claim 7.
With regard to claim 18, Lee et al. teach a lithium ion secondary battery equivalent to the lithium secondary battery of claim 1 (see paragraph 9 above), but fail to teach a vehicle comprising the battery.
However, Iwai et al. teach that a lithium ion secondary battery may be used in an automobile (par.0002).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the lithium ion secondary battery of Lee modified by Iwai in a vehicle.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 1020160032965, with attached machine translation) in view of Iwai et al. (US 2015/0318528) as applied to claim 6 above, and further in view of Lee et al. (US Patent 9,601,740).
With regard to claims 8 and 9, Lee modified by Iwai teach the lithium secondary battery of claim 6 (see paragraph 10 above), but fail to teach the size of alumina (Al2O3) used as filler and the amount of alumina in the layer.
Lee et al. teach a lithium secondary battery comprising a negative electrode, a positive electrode and a separator located between the electrodes (column 1, lines 30-35).  The battery further comprises an electrolyte (column 2, lines 7-8).
The separator includes a porous substrate (11) and layers (13) and (15) on each side of the substrate (11)(fig. 1, column 6, lines 57-63).
The layer (15) is formed of fibers and inorganic particles, wherein the examples of inorganic particles include Al2O3 (column 9, lines 7-30). The Al2O3 particles have a size of 10-100nm and are used in amount of 10-25wt% of the mixture for the layer(15) in order to provide the layer (15) with the desired shape and strength (column 9, lines 35-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Al2O3 particles having a size of 10-100nm as filler in the organic binder polymer (20) of Lee modified by Iwai, this particle size being clearly taught by Lee et al. for inorganic particles used in combinations with fibers in separator layers.
This range includes the range in claim 8.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Al2O3 particles in an amount of 10-25wt% of the organic binder polymer (20) of Lee modified by Iwai, in order to provide the layer with the desired form and strength.
This range is within the range in claim 9.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bolandi et al. (US 2012/0219841), as evidenced by Cho et al. (US 2004/0106037).
With regard to claim 10, Bolandi et al. teach a lithium-ion battery having an electrode structure comprising an anode stack, a cathode stack, and a PVA (polyvinyl alcohol) separator (par.0016-017). The anode stack comprises an anode current collector and an anode structure formed over a first surface of the current collector, and the cathode stack comprises a cathode current collector and a cathode structure formed over a first surface of the cathode current collector (par.0017).
The anode and cathode structures comprise anode and cathode active materials (see par.0056-0058).
Therefore, an anode stack and the cathode stack of Bolandi meet the limitations of claim 10 for a negative electrode and a positive electrode each comprising a current collector and an active material layer on the current collector.
Bolandi et al. teach that a PVA separator is formed on the surfaces of the anode and cathode structures, and then the anode structure and the cathode structure are joined with the PVA separator formed therebetween (fig.3). The PVA separator may comprise PVA nanofibers with a diameter of 100-200 nm (par.0065). This range is within the range in claim for the fiber diameter.
A layer comprising fibrous polyvinyl alcohol polymer is an adhesive layer, as defined in page 10, lines 10-27 of the specification of the instant application.
Therefore, the PVA separators formed in the anode and the cathode structures meet the limitations of claim 10 for “fibrous adhesive layer formed on the active material layer”.
Bolandi et al. do not specifically teach a separator between the positive and the negative electrode.
However, Bolandi et al. further teach that a PVA separator may comprise ceramic layers coated on the first side and on the second side of the PVA layer (par.0045 and par.0067). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to place a ceramic material layer on the outermost side of at least one the PVA layers deposited on the anode structure and the cathode structure.
A ceramic layer acts as separator in a lithium ion battery, as evidenced in claim 4 of Cho et al.
With regard to claim 12, Bolandi et al. teach that the PVA separator may have a thickness of 1-20 microns (par.0066). This range overlaps the claimed range.

Claims 10, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Torita et al. (US 2018/0294457) in view of Suga et al. (US 2011/0183166).
With regard to claim 10, Torita et al. teach a battery (80):

    PNG
    media_image1.png
    346
    587
    media_image1.png
    Greyscale
(fig.3).
The battery (80) comprises the positive electrode plate (10), the negative electrode plate (20), and the separator (30) interposed between them (fig.3, par.0025).
The positive electrode plate (10) comprises the positive current collector (11), positive active material layers (12) coated on both sides of the current collector , and particle layers (5) coated on the positive active material layers (12) (par.0040-0043, fig.3). 
The negative electrode plate (20) comprises the negative current collector (21), negative active material layers (22) coated on both sides of the current collector, and particle layers (5) coated on the negative active material layers (22) (par.0046-0049, fig.3). 
The particle layer includes fibrous particles (par.0030), wherein the fibrous particles have a diameter of 0.5m (500nm) or more (par.0034). This range overlaps the claimed range.
Torita et al. teach resin fibrous particles with insulating properties, such as polyimide (PI) (par.0037), but fail to teach the claimed fibers.
However, styrene-butadiene rubber (SBR) is functionally equivalent to polyimide as insulating resin used in a battery, see par.0203 of Suga et al. 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use styrene-butadiene rubber for the fibrous particles in the particle layer (5) of Torita et al., in order to take advantage of their insulative properties.
A layer comprising fibrous particles of styrene-butadiene rubber (SBR) is an adhesive layer, as defined in page 10, lines 10-27 of the specification of the instant application.
In par.0039-0060 Torita et al. teach the positive electrode active materials, negative electrode materials, and the components of the electrolyte. These components show that the battery of Torita modified by Suga is a lithium secondary battery.
With regard to claim 12, Torita et al. teach that the particle layer (5) may have a thickness of 2-7m (par.0029). This range overlaps the claimed range.
With regard to claim 14, Torita et al. teach that the fibrous particles may be inorganic particles, such as silicon carbide or silicon nitride particles (par.0037). 
Silicon carbide (SiC) and silicon nitride (Si3N4) are ceramics, as evidenced in par.0046 of Schetzel (US 2016/0312626).
Torita et al. do not specifically teach a mixture of inorganic fibrous particles and resin fibrous particles.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a mixture of inorganic fibrous particles and resin fibrous particles the particle layer (5) of Torita modified by Suga, because both types of particles are taught for the same purpose.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). (MPEP 2144.03.I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE)	
With regard to claim 19, Torita et al. teach that the battery may be used in a vehicle (par.0062).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6-10, 12, and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the rejection of claims 1, 3, 4, and 18 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (US Patent 9,601,740) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claims 1, 3, 4, 6-9, and 18 under 35 U.S.C. 103 as being unpatentable over Iwai et al. (US 2015/0318528) in view of Lee et al. (US Patent 9,601,740) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claims 1, 4, and 5 under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN102569701, with machine translation) in view of Lee et al. (US Patent 9,601,740) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claims 10, 12-17, and 19 under 35 U.S.C. 103 as being unpatentable over Luo (CN105322177, with machine translation) in view of Lee et al. (US Patent 9,601,740) is withdrawn following the applicant’s amendment to claim 10.
However, new grounds of rejection for claims 1, 3, 6-10, 12, and 14-19 are shown in paragraphs 6-13 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722